Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 13, 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokawa et al. (JP 2016-52733A) and in view of Ariga et al. (JPH09118763A).
 	With respect to claims 2, 24-27 Hirokawa describes a laminate comprising first layer of fluororesin (claim layer A) and a second layer not comprising the fluororesin such as metal, nonwoven fabrics, woven fabrics, and meshes, fibrous member (pages 3, 5, 7).  The side of the second layer that in contact with the fluororesin would provide claimed at least one side is made of a surface of the fluororesin film.  The fluororesin includes, PFA, PTFE, which has a melting point of 327 degrees C (paragraphs 6).  The arithmetic average roughness or Ra, calculated according to regulation JISB0601:2011, is 1.5 um or less (page 5).  This would include Ra of at least 3.0 nm, the range of 12.1-16 nm.  Where a Ra can be at 1.5 um or 1500 nm, this would include a maximum height Rz of at least 80.0 nm, the range of 119-210 nm since the Ra can be at 1.5 um or 1500 nm.  
 	Hirokawa further describes during the process of making the final product, he teaches to form a laminate where the film is hot-pressed to adhere to a pressure contact member of a metal (page 7).  Therefore, the film would provide claimed adhesive fluororesin film.
 	Unlike claimed invention, Hirokawa doesn’t describe that the fluororesin film/polymer includes adhesive functional group or terminal group such as a carbonyl group, hydroxyl group, epoxy group, amide group, amino group and an isocyanate group.  Ariga teaches a fluororesin film having adhesive functional group or terminal group such as hydroxyl group and carbonyl group (paragraphs 2, 5).  It would have been obvious for one skill before the effective filing date of the invention to provide the 
 	The limitations of “the laminate is suitable for laminating to a prepreg by hot pressing by using the surface of the laver A as a lamination surface, wherein the prepreg comprises a thermosetting resin as a matrix resin, and wherein the thermosetting resin is at least one member selected from the group consisting of an epoxy resin, a polyphenylene oxide, a polyphenvlene ether and a polybutadiene, and a curing temperature of the thermosetting resin is at most the melting point of the adhesive fluororesin” is an intended use of the laminate.  The intended use for two otherwise similar products is not a basis for patentable distinction.  In re Tuominen 213 USPQ 89 (CCPA 1982).  Furthermore, the laminate above is able to hot-press to a surface including a metal surface as they are formed by hot-press lamination process (Hirokawa, page 7) and a claimed prepreg structure with an of epoxy-modified polyester resin is also taught by Ariga (pages 5, 7).  Therefore, the fluororesin film described above would be suitable for laminating to a known structure of preppreg.
 	With respect to claims 3 and 28, the fluororesin includes the same thermoresin as that of claimed invention such as PTFE, PCTFE, PVDF, PVF, PFA (tetrafluoroethylene polymer), FEP, ETFE, ECTFE, which would have a melt viscosity at 380 degrees C is from 1x102 to 1x106 Pa-s (page 5) and a melting point of from 260-320 degrees C.
.
Claims 5, 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokawa/Ariga as applied to claims 2, 13 above, and further in view of Yokura et al. (JP 2017002115A).
With respect to claims 5, 6, and 14, applied prior art above doesn’t describe the composition ratio of oxygen atoms at the surface is at least 1% and the fluorine atoms at the surface is at least 25% to at most 65% to the total elements of carbon, fluorine and oxygen atoms.  Yokura describes a fluororesin film that is treated so that the composition ratio of oxygen atoms at the surface is 2% or more and 15 % or less to the total elements of carbon, fluorine and oxygen atoms (abs.) and a fluorine atoms is at a concentration such as 33.3% (page 3 of the translation).  One skill in the art before the effective filing date of the invention would find it obvious to treat the fluororesin in light of Yokura in order to have an oxygen atoms amount such as 2-15% and a fluorine at concentration such as 33.3% because he teaches that it’ll facilitate the bonding between the fluororesin and a metal foil such as stainless steel and copper foil (abs; pages 1, 2, 4 of the translation) without using an adhesive (abs.).
Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokawa/Ariga as applied to claim 2 above, and further in view of Ishii et al. (US 2016/0183380).
 	With respect to claims 7 and 8, Hirokawa doesn’t describe the second layer includes a metal a copper foil having a maximum height of surface roughness is at least 
Response to Arguments

With respect to applicant’s remark that Hirokawa doesn’t describe adhesive fluororesin because he describes providing the film with “the surface free energy is low, the cleaning property is high and the solid is unlikely to adhere”, this is found unpersuasive because he appears to describe the exposed surface of the final product.  However, during the process of making the final product, he teaches to form a laminate where the film is hot-pressed and requires to adhere onto a pressure contact member of a metal (page 7).   Furthermore, he describes that the solid (that is unlike to adhere to the film surface), is dust (page 3), not a metal substrate.  Therefore, he still teaches that the film needs to be adhesive to a metal substrate and his fluororesin film would provide claimed adhesive fluororesin.
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The preamble of claim 2 of “a laminate having a layer A made of a material comprising:” appear to also include layer B in the body of the claim as a material that made of layer A.  However, paragraph 7 of the specification shows that layer A and layer B are the materials that make up the laminate.  Clarification is required.  For the purpose of examination, the claim is interpreted as the laminate comprises of layer A and layer B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        


9/21/2021